Title: From Benjamin Franklin to David Hall, 20 March 1772
From: Franklin, Benjamin
To: Hall, David


Dear Friend,
London, March 20. 1772
I received your kind Letter of Feb. 3. containing a Note of the Moneys you have received on our Company Account since February 1770, and what you have paid to Mrs. Franklin. I am much obliged by your kind Attention to her in several Instances, and return you my hearty Thanks.
My Longing for home increases every Day, and you may probably see me, God willing, sooner than you imagine. Our Accounts, when we meet, may soon be adjusted. But tho’ it is of Importance to us both to get in our Debts, I have no Conception how I shall be able to forward it; for I am persuaded you have done and are doing every thing that is practicable.
I send you in a Box to Mr. Bache 6 of Dr. Priesly’s new Work on Light and Colours. They cost me as a Subscriber One Guinea each, but are now sold here in Boards at a Guinea and half. Be so kind as to endeavour to sell them for me at the usual Advance. He is going on with the History of every Part of Natural Philosophy finding great Encouragement, what he has done being much approved. These are mark’d Vol. II. his History of Electricity being reckon’d Vol. I.
Our Friend Strahan is grown a great Courtier as you may see by his Letters. But tho’ we differ in some of our political Sentiments with regard to America, we continue our old Friendship.

I rejoice to hear of the Health and Welfare of you and your Family. I sympathis’d very sincerely with you and Cousin Molly on the very great Loss you sustain’d in so amiable a Daughter. My Love to her and your Children from Your ever affectionate Friend
B Franklin
This was intended to go per Capt. Loxley.Mr D. Hall
 
Addressed: To / Mr David Hall / Printer / Philadelphia / via N York / per Packet /
B Free Franklin
Endorsed: Mr. Franklin, March 20, 1772.
